MEMORANDUM **
Adrian Garcia-Aleantar appeals from the $1,000 fine imposed as part of his sentence following his guilty-plea conviction for bringing in illegal aliens without *278presentation, and aiding and abetting, in violation of 8 U.S.C. § 1324(a)(2)(B)(iii) and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Garcia-Alcantar contends that the district court erred by imposing the $1,000 fine because he has neither the present nor future ability to pay the fine. The district court did not clearly err in its factual determination that Garcia-Alcantar is able to pay the fine. See United States v. Orlando, 553 F.3d 1235, 1239-40 (9th Cir.2009). Moreover, the district court sufficiently considered the factors set forth in 18 U.S.C. §§ 3553(a) and 3572(a), adequately explained its decision to impose the fíne, and imposed a reasonable fine. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*278ed by 9th Cir. R. 36-3.